           Case 1:17-cr-00142-RA Document 551 Filed 08/03/20 Page 1 of 4




                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/3/2020


 UNITED STATES OF AMERICA,
                                                                 No. 17-cr-142 (RA)
                         v.
                                                                       ORDER
 JACOB CARGILL,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached letter from Defendant Jacob Cargill, which it

construes as a motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking

compassionate release in light of COVID-19. To the extent that Mr. Cargill is relying on specific

health conditions, and would like the Court to consider any medical records to that effect, he shall

submit such records and further information to the Court.

         The Clerk of Court is directed to mail a copy of this Order to Mr. Cargill.

SO ORDERED.

Dated:      August 3, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge
-·   Case 1:17-cr-00142-RA Document 551 Filed 08/03/20 Page 2 of 4




        - - - v-i. - _} 4 - ( .

                  1       t'.   1/:.:L




                                                                                                               f
                                                                                                                        ,,
                                             - - __// '(-                                      ..d.LJ ~ - 1'./2 L--
                                                                                                                             ,




                                         l
                                                                                                         ~'t'L <..Jlc.._
                  <:. ,                  ~ -!: _ ~!_~t ,t.,."½-                     c;,                       ,;;;,...
                                                                                                               ~ _1_

                                              , t1'c.l·   .;Jv       ~ .1-1   V /   _.,       r,.~ c.. 4      t.s . .

                                                                    ~~1:--- •
              l                                                  1.-ce {.. ~--·---
      t'Lsi                                                             ',
                                                                        ~-                        ).,,   '         _~            .... \.,.,/

                                                                          •   ~           Q      Ju '----~-' . ._ __
       Case 1:17-cr-00142-RA Document 551 Filed 08/03/20 Page 3 of 4




           ;

           Jr./J~ 'r <                   , <                 tf'° H (                ),                          r;,           •- /l   ·1 -I . 0JW ..-tJF
                                                                                I
           ft,_ £~,,5                     P ie'         LfAA
                                                                      '-<           ...
                                                                                          ,,
                                                                                          ~
                                                                                               ' ...                                                                 (./
                                                                                                                                                                           '
                                                                                                         J   ! C-               t                 ..,        ~•.     ~   '.,
                            ,.c                                                                                            f

           l
           )c
                ---c

                       • l '"'(_    .. \'' ) 6 ,
                                           "'   . ,,.
                                                   ~
                                                                      ~

                                                                            •         ~I, .:Jl,,
                                                                                                         -   I
                                                                                                                       l       l)      D ._ 111..

                                                         .'- i..' r'j                     t(                                   (. ~~(.
                                                         I


                                                                 u. C..     -I ~.s c;
    ....
               -t           L      Lo"---<-
                                                -      f)'                                C


                                                                                                   1.:   .   c..

                                                                                                                                                  ✓.
                                                                                                                                                         ,     ,1•



                                                                                                                                             -e                (
                                                                                                                                                    :·       ... (! "'   c.c..


                                                                                                                               ·v
                                                                                                                       d




                                                        ./C
                                                          '
                                                            /. •.
                                                                      {




                                                             '    t




•                                                       I
                                                                                                  Jl ~t ( '
e 1:17-cr-00142-RA Document 551 Filed 08/03/20 Page 4




                                                                           ·--.....----
                                                                            -::--
                                                                            .-
                                                                          --=---
                                                                          -
                                                                          ----
                                                                          -=-
     8
                                                    ., .:

                                                                             ---
                                                                          ...::
     'M
                                                                           ----
                                                                          .::-

                                                                           ---
                                                                          ...:
                                                                          ,.,.
                                                                          ...:..
                                                                          --...
                                                                          .,..
                                                                          "'!:

                                                                          ==--




                                                             t~,
     I
                                                            'v ......,

                                                                   ••\'


                                                            .J




                        \J
                         J




                                              r )

                        •,..
                         ,J,-
                           '<-I
                                         /,
                    _, f        C
                                     ~
                                    .,

             --
            ,,,.)   .                    t.


                        -
      .;,                t~
         J C ~.., .
